DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Arguments
Applicant’s arguments, see remarks, filed 11/25/2020, with respect to interpretation of claims under 35 USC 112(f) have been fully considered and are persuasive.  The interpretation under 35 USC 112(f) has been withdrawn. 
Applicant’s arguments, see remarks, filed 11/25/2020, with respect to rejection of claims 4-5 under 35 USC 112(b) have been fully considered and are persuasive.  The rejection under 35 USC 112(b) has been withdrawn. 


Allowable Subject Matter
Claims 1-7, 9-11, 15, 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 1, 15 and 18 are allowed because the  combination of best available prior arts fails to expressly teach, “a first generation method for generating a virtual viewpoint image using a 3D model generated based on a plurality of images of a subject captured from a plurality of directions and a second generation method for generating a virtual viewpoint image based on at least one or a number of captured images which smaller than the number of the plurality of captured images for generation of the 3D model.”
Dependent claims 2-4, 6, 9-10, 19 and 5 are also objected to be allowable by virtue of dependency.

Claim 7 is allowed because no combination of prior art is found to reject the limitation as a whole, wherein the specified situation of the virtual viewpoint includes at least one of a method for specifying a virtual viewpoint and a type of a specifying device which specifies a virtual viewpoint.

Claim 11 is allowable because the best combination of prior art fails to expressly teach as a whole, different generation methods to be used for generation of different portions of a virtual viewpoint image.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAPAS MAZUMDER/           Primary Examiner, Art Unit 2616